Case 4:20-cv-40100-IT Document1 Filed 12/02/20 Page 1 of 11

UNITED STATES DISTRICT COURT
FOR THE DISTRICT COURT OF MASSACHUSETTS

Dr. PANKAJ MERCHIA,

2715 Spanish River Rd, Boca Raton, FL 33432
Mail: PO Box 1071, Boca Raton, FL 33432
Voice: 561-235-2048

email: pmerchia@gmail.com

Plaintiff,

Case No. Z O- Yoloo

ve.

Martin Lamb, Esq and
Lamb and Associates, P.C.
531 Concord Street
Holliston, MA 01746
Voice: 508-429-9500

email: marty@metroWestLaw.com

Defendant.

New! “wae? Neue’ “eae! Nemo” “nee” “ewe! “eae! Sue’ “Neue “eee! ‘naw’ Sues’ “eae! “eee See” See’ See

VERIFIED COMPLAINT
Jurisdiction
1. This court has jurisdiction under 28 U.S.C. § 1332 because there is diversity
of citizenship and an amount in controversy greater than $75,000.
a. Plaintiff is a citizen of the State of Florida.
b. Defendants are citizens of the Commonwealth of Massachusetts
c. The amount in controversy is $400,000 not counting interest, costs of

court, and damages pursuant to MGL 93a.
1
Case 4:20-cv-40100-IT Document 1 Filed 12/02/20 Page 2 of 11

Venue

2. Venue is proper pursuant to 28 U.S.C. § 1391(b) since Defendant is a
resident of Massachusetts.

Parties

3. Plaintiff Dr. Pankaj Merchia is a physician-engineer-entrepreneur who is
licensed to see patients in the State of Fiorida and citizen of the State of
Florida with his primary home at 2715 Spanish River Rd, Boca Raton, FL
33432 with a phone number of 561-235-2048 and an email address of
pmerchia@gmail.com.'

4. Defendant Lamb and Associates P.C. is a Massachusetts professional
corporation and the law firm of Defendant Martin Lamb and they have a
principal office at 531 Concord Street, Holliston, MA 01746 with a phone
number of 508-429-9500 and an email address of
marty@metroWestLaw.com. Martin (“Marty”) Lamb is the president,
treasurer, secretary, and director of Lamb and Associates P.C..

Introduction

5. In this action for breach of contract the attorney for the seller (Defendant) in

a failed real estate transaction has refused to return the Plaintiff's full

payment of $400,000 in accordance with an escrow arrangement contained

 

’ Dr. Merchia has multiple additional residences in multiple states, but his domicile
is at his home in Florida.
Case 4:20-cv-40100-IT Document1 Filed 12/02/20 Page 3 of 11

in an exchange of emails between the parties. Here the Defendant, by
confirming his wire instructions and keeping the funds in his fiduciary
account, accepted the escrow arrangement, and was bound to return the
payment when the express condition of the underlying agreement was not
met.’ See Exhibit 101 to Exhibit 106.

6. Defendant has refused to return from escrow Plaintiff's $400,000 in
contravention of the explicit written instructions of the buyer and seller in
the agreement that created the escrow unless Plaintiff provides Defendant a
release from liability for any and all wrong-doing, including intentional
wrong-doing. See Exhibit 101 and Exhibit 106.

7. Defendant induced Plaintiff to wire him $400,000 by confirming his wire
information with’ an acceptance of written terms that stated “If you are in
agreement please arrange to wire funds to [Defendant]”, and then after
receiving the funds writing the “wire was completely unsolicited” and
refusing to return the funds unless Plaintiff releases Defendant of wrong-
doing. See Exhibit 101, Exhibit 105, and Exhibit 106.

8. The full text of Exhibits 101 to Exhibit 106 is included here by reference as

if the emails had been written here directly.

 

* Adapted from Kaarela vs. Birkhead, 33 Mass. App. Ct. 410
3 Exhibit 101 and the email to which Exhibit 104 responds were sent 3 minutes
apart
10.

11.

12.

Case 4:20-cv-40100-IT Document 1 Filed 12/02/20 Page 4 of 11

Statement of Facts
On Wednesday September 30, 2020 by email Plaintiff accepted an offer to
purchase real estate that included Defendant, the seller’s law firm, acting as
an escrow agent. See Exhibit 101 that is hereafter referred to as the “Escrow
Arrangement”
The Escrow Arrangement’s subject was ““wiring full payment up front” and
it stated “Seller has agreed to the below terms. If you are in agreement
please arrange to wire funds to [Defendant]”, “1. Plaintiff wires [Defendant]
$400,000”, “2. [Defendant] keeps the funds in escrow ...”, “4. If, by October
21, 2020 [Defendant] has not ... recorded a Quitclaim deed ... for
[Plaintiff's] Nominee then Defendant wires [Plaintiff] back the $400,000 the
next business day [October 22, 2020]”. See Exhibit 101 at subject of email,
numbered points 1, 2, and 4.
Defendant was carbon copied on the email Escrow Arrangement. See
Exhibit 101.
Defendant emailed Plaintiff “Yes, that is the correct wire info” in response
to an email Plaintiff sent Defendant three (3) minutes after the Escrow

Arrangement. See Exhibit 104.
13.

14.

15.

16.

17.

18.

19.

20.

Case 4:20-cv-40100-IT Document 1 Filed 12/02/20 Page 5 of 11

Defendant emailed Plaintiff “The wire has been received. [the real estate
broker who had the keys] will be contacting you.” on October 7, 2020. See
Exhibit 102 and Exhibit 103.

Defendant accepted Plaintiff's $400,000 in his escrow account" and still has
Plaintiff's $400,000.

The Escrow Arrangement stated that “If, by October 21, 2020 [Defendant]
has not ... recorded a Quitclaim deed at the Worcester Registry for
[Plaintiff's] Nominee then [Defendant] wires [Plaintiff] back the $400,000
the next business day.” (emphasis added). See Exhibit 101 at point 4.
Defendant “has not ... recorded a Quitclaim deed at the Worcester Registry
for [Plaintiff's] Nominee”.

Defendant has not “wire[d] [Plaintiff] back the $400,000”.

Even as of today, November 30, 2020, Defendant has neither recorded a
deed to Plaintiff's Nominee nor wired Plaintiff back $400,000.

Defendant has Plaintiff's $400,000 in his escrow (or IOLTA) account as of
November 27 00.

The Escrow Arrangement is the basis for Defendant holding Plaintiffs

$400,000 in his escrow (or IOLTA) account.

 

* this and subsequent reference to “escrow account” includes Defendant’s
“IOLTA” account.
21.

22.

23.

24.

25.

26.

27.

Case 4:20-cv-40100-IT Document 1 Filed 12/02/20 Page 6 of 11

No agreement other than the Escrow Arrangement is a basis for Defendant
holding Plaintiffs $400,000 in his escrow (or IOLTA) account.
The Escrow Arrangement does not require Plaintiff to sign a release in order
to be wired back his $400,000.
Defendant has emailed Plaintiff that he will not “wire back the $400,000”
unless Plaintiff releases Defendant of “any and all actions .. both in LAW
and in EQUITY”. See Exhibit 106 page 12 2.
The Escrow Arrangement does not state that Plaintiff would need to sign a
release in order to be returned his $400,000. The Escrow Arrangement
simply states “If, by October 21, 2020 [Defendant] has not ... recorded a
Quitclaim deed at the Worcester Registry for [Plaintiff's] Nominee then
[Defendant] wires [Plaintiff] back the $400,000 the next business day.” See
Exhibit 101 at point 4.
Defendant wrote on October 12, 2020 that he confirmed wire instructions to
Plaintiff “in contemplation of an agreement” whereas Defendant knew that
an agreement on terms had been made. See Exhibit 105.
Claim J

(Breach of Contract)

Plaintiff realleges paragraphs 1 through 25.

Letters between Plaintiff and a seller created an Escrow Arrangement.
28.

29.

30.

31.

32.

33.

34.

35.

Case 4:20-cv-40100-IT Document 1 Filed 12/02/20 Page 7 of 11

Defendant accepted the Escrow Arrangement by confirming his wire
information, accepting Plaintiff's full payment of $400,000, and neither
objecting to receipt of the money nor attempting to refund the money. See
Exhibit 103.
Defendant had a fiduciary duty to follow the unambiguous written
instructions in the Escrow Arrangement.
The Escrow Arrangement included unambiguous instructions of an express
condition upon which Plaintiff was to be refunded his money.
Defendant breached his duty to follow the unambiguous instructions in the
Escrow Arrangement.
Plaintiff performed as per the Escrow Arrangement by wiring Defendant
$400,000 (Exhibit 101 at point 1, Exhibit 102, Exhibit 103).
Defendant has failed to perform as per point 4 of the Escrow Arrangement
by failing to wire Plaintiff back his $400,000 on October 22, 2020 since no
deed had been recorded (Exhibit 101 at point 4).

Claim 0

(Unfair Acts MGL 93a)

Plaintiff realleges paragraphs 1 through 33.
Defendant’s not following the unambiguous explicit written instructions of

the Escrow Arrangement was unfair. See Exhibit 101 94.
36.

37.

38.

39.

40.

41.

Case 4:20-cv-40100-IT Document 1 Filed 12/02/20 Page 8 of 11

Claim Tit
(Unfair Acts MGL 93a)
Plaintiff realleges paragraphs 1 through 3% 5
Defendant’s requiring Plaintiff to provide a release in order to be refunded
his money when such release is not required by the terms of the Escrow
Arrangement was unfair. See Exhibit 106.
Claim IV
(Deceptive Acts MGL 93a)
Plaintiff realleges paragraphs 1 through 37.
Defendant’s inducing Plaintiff to wire funds by writing “that is the correct
wire info” if Defendant believed “There was not any meeting of the minds”
was deceptive. See Exhibit 104 and Exhibit 105.
Claim V
(Deceptive Acts MGL 93a)
Plaintiff realleges paragraphs 1 through 39.
Defendant’s claiming that Plaintiff's “wire was completely unsolicited” after
accepting the terms of the Escrow Arrangement that told Plaintiff “If you are
in agreement please arrange to wire funds to [Defendant]” was deceptive.

See Exhibit 101 and Exhibit 105.
42.

43.

44,

45.

46.

47.

Case 4:20-cv-40100-IT Document 1 Filed 12/02/20 Page 9 of 11

Claim VI
(Unfair Acts MGL 93a)
Plaintiff realleges paragraphs 1 through 37 |
Defendant’s keeping the $400,000 he received on October 7, 2020 if he
believed the wire was “completely unsolicited” or there was no “meeting of
the minds” was unfair. See Exhibit 105.
Claim VII

(Unfair Acts MGL 93a)

. Plaintiff realleges paragraphs 1 through 3a 43

Defendant’s not refusing to receive or attempting to return the $400,000 he
received on October 7, 2020 if he believed the wire was “completely
unsolicited” and there was no “meeting of the minds” was unfair. See
Exhibit 105.
Claim VU
(Equity — Unjust Enrichment)
Plaintiff realleges paragraphs 1 through 3a } 5

Defendant has been unjustly enriched by Plaintiff's $400,000.

Claim IX

(Unfair Dealing)
48.

49.

50.

SI.

52.

53.

Case 4:20-cv-40100-IT Document 1 Filed 12/02/20 Page 10 of 11

Plaintiff realleges paragraphs 1 through, 35. G7?
Defendant has dealed unfairly.

Request for Relief
Plaintiff hereby asks this honorable court to order Defendant to refund
Plaintiff his $400,000.
Plaintiff hereby asks this honorable court to order Defendant to order
Defendant to pay Plaintiff interest at the highest rate allowed by law.
Plaintiff hereby asks this honorable court to order Defendant to pay Plaintiff
treble damages for Defendant’s unfair and deceptive acts.
Plaintiff hereby asks this honorable court to grant any and all additional

relief that it may grant.

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the

best of my knowledge, information, and belief that this complaint: (1) is not being

presented for an improper purpose, such as to harass, cause unnecessary delay, or

needlessly increase the cost of litigation; (2) is supported by existing law or by a

nonfrivolous argument for extending, modifying, or reversing existing law; (3) the

factual contentions have evidentiary support or, if specifically so identified, will

likely have evidentiary support after a reasonable opportunity for further

investigation or discovery; and (4) the complaint otherwise complies with the

requirements of Rule 11.

10
Case 4:20-cv-40100-IT Document1 Filed 12/02/20 Page 11 of 11

I agree to provide the Clerk’s Office with any changes to my address where
case related papers may be served. I understand that my failure to keep a current

address on file with the Clerk’s Office may result in the dismissal of my case.
Tt were feak fuss comp laut anf

a tot flat it 1S tae end accra te

ank co mp le f& for 1, Respectfully submitted,

C anse oF oc buen , (2 —~
/s/Pankaj Merchia, M.D.
Pankaj Merchia
PO Box 1071
Boca Raton, FL 33432
Voice: 561-235-2048
Email: pmerchia@gmail.com

11
